WOOD, J., (after stating the facts). The appellants concede that the Board of Commissioners exceeded its authority in paying to appellants the amounts for which this suit is instituted, but it is contended that these unauthorized acts were validated by the amendatory act of 1917, which in part provides: “All the acts of the commissioners of the said Miller County Highway and Bridge District and of their agents in so far as they have acted by the authority of the commissioners and all acts of the assessors of said district are hereby ratified and confirmed, particularly the action of said commissioners in levying taxes upon the assessed benefits in said district by their resolutions adopted on the 5th of December, 1916,” it cetera. The above section then proceeds to enumerate certain acts of the commissioners which are ratified and confirmed. Nowhere in the section are the acts of the commissioners in paying to appellants the amounts herein sued for specified. 'When the language quoted above is read in connection with the context of the section in which it appears and with the language of the other sections of the amendatory act, it is clear that it was not the intention to validate the unauthorized act of the commissioners in paying to appellants the amounts herein sued for. Even if it were within the power of the Legislature to ratify these unauthorized payments, it does not appear from the language employed that it was its intention to do so. See Lee v. Huff, 61 Ark. 502.  (2) In the recent case of Buchanan v. Farmer, 122 Ark. 562-566, we said: “In Harris v. Roof’s Excrs., 10 Barb. (N. Y.) 489, the court held that no action will lie for services as a lobby agent in attending to a claim against the State before the Legislature, and that agreements in respect to such services are against public policy, and are prejudicial to sound legislation. To the same effect are Trist v. Child, 21 Wall. (U. S.) 441; Rose v. Truax, 21 Barb. (N. Y.) 361; Clippenger v. Hepbaugh, 5 Watts & Sergeant (Pa.) 315, 40 Am. Dec. 519.” The proof shows that the amount paid to Conway Bros, or C. M. Conway and to Heilbron were in the nature of fees or compensation for lobby services in procuring the enactment of the bill, by the Legislature, creating the improvement district. The amount paid to George T. Conway was to enable him to procure the services of an attorney to institute suit in his (Conway’s) name against the district to test its validity. In other words, the district paid for the services of an attorney to bring suit which challenged its own existence and then defended that suit. There was no authority for such payment. However worthy and honest may be the motive for such appropriation-of moneys, which are levied and collected by way of local assessments for public improvements, they are contrary to public policy and void. The Legislature could not authorize the payment of money for such purposes in the first instance, and, therefore, it was not within its power to ratify and confirm such payments after they had been made. The decree of the court is, therefore, correct and is affirmed.